--------------------------------------------------------------------------------

TECHNOLOGY CONTRIBUTION AGREEMENT

               THIS TECHNOLOGY CONTRIBUTION AGREEMENT (this “Technology
Contribution”), is entered into as of January 14, 2005 (the “Effective Date”),
among Encore Clean Energy, Inc., a Delaware corporation (“Encore”), Robert D.
Hunt, a individual residing at 23707 Redfish Lane, Pass Christian, Mississippi
39571 (“Hunt” and collectively, Hunt and Encore shall hereafter be referred to
as the “Assignors”) and World, Wind and Water Energy LLC, a Delaware limited
liability company (“Assignee”). Encore, Hunt and Assignee are referred to herein
individually as a “Party” and collectively as the “Parties”.

RECITALS

               WHEREAS, Encore, Hunt and The Abell Foundation, Inc, a Maryland
corporation (“Abell”), are parties to that certain Limited Liability Company
Agreement of Assignee dated as of January 14, 2005, pursuant to which Encore,
Hunt and Abell are the sole members of Assignee;

               WHEREAS, contemporaneously with the execution and delivery of
this Technology Contribution by the Assignors, Abell is acquiring a limited
liability company interest in Assignee pursuant to a cash contribution to
Assignee;

               WHEREAS, Hunt is the owner and Encore is the licensee from Hunt
pursuant to that certain Exclusive License Agreement, between the Assignors
dated as of May 20, 2003 (the “Cryotherm License”), of all right, title and
interest in and to certain Assigned Patents and Assigned Intellectual Property
(as hereinafter defined) that relate to the Business (as hereinafter defined);
and

               WHEREAS, Assignee desires to acquire rights in the Assigned
Patents and Assigned Intellectual Property and, in consideration of limited
liability company interests in Assignee, Assignors desire to contribute and
assign all right, title and interest in the Assigned Patents and Assigned
Intellectual Property to Assignee;

               NOW, THEREFORE, in consideration of the foregoing, and of the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:

1.           DEFINITIONS

               Except as otherwise set forth herein, capitalized terms used in
this Technology Contribution shall have the meanings ascribed to them below.

--------------------------------------------------------------------------------

               1.1                “Assigned Intellectual Property” means all
Trade Secrets and Intellectual Property developed or used in connection with, or
related to, the Assigned Patents, including, but not limited to, that
Intellectual Property specifically listed on Schedule B.

               1.2                “Assigned Patents” means those patents,
applications for patents, and patent disclosures as specifically listed on
Schedule A, and any continuations, continuations-in-part, reissues,
reexaminations or the like subsequently arising therefrom.

               1.3                “Business” means the development, research,
manufacture, sale, distribution, exploitation and license of patents,
technology, products and services relating to use of air and water turbine
technology.

               1.4                “Improvements” shall have the meaning set
forth in Section 2.4 hereto.

               1.5                “Intellectual Property” means all rights into
or arising under or out of any intellectual or industrial property of any kind
or nature, in each case arising under or protected by the laws of any country
anywhere the world, including patents, patent applications, patent disclosures,
registered and unregistered trademarks, trade names and service marks,
registered and unregistered copyrights, trade secrets, software, domain names,
mask works, schematics, technology, know-how, inventions, improvements thereto,
ideas, algorithms, processes and tangible or intangible proprietary information
or materials.

               1.6                “Person” means any individual, corporation,
association, partnership, limited liability company, joint venture, trust,
estate or other entity or organization.

               1.7                “Trade Secrets” means trade secrets,
commercial and technical information, know-how, engineering, production and
other designs, inventions, discoveries, concepts, ideas, methods, processes,
drawings, specifications, formulae, and other technology, software (object and
source code), data bases and documentation thereof and other proprietary and
confidential information, including customer lists, that has not been made
public, in each case excluding any rights in respect of any of the foregoing
that comprise or are protected by issued patents.

2.           CONTRIBUTION AND ASSIGNMENT

               2.1          Contribution and Assignment of Patents

                              Assignors hereby contribute, assign, transfer and
convey to Assignee all right, title and interest in and to the Assigned Patents
and Assigned Intellectual

2

--------------------------------------------------------------------------------



Property, free and clear of any liens or other encumbrances, and the right to
sue for past and future infringement and to recover and hold all damages and
profits arising therefrom, the same to be held and enjoyed by Assignee and its
successors and assigns from and after the date hereof as fully and entirely as
the same would have been held and enjoyed by Assignors but for this Assignment.
Contemporaneously with the execution of this Assignment, Hunt shall execute and
deliver to Assignee the short form patent assignment attached hereto as Exhibit
1, which Assignee shall have the right to record at the United States Patent and
Trademark Office pursuant to Section 2.3 hereto.

               2.2          Reserved

               2.3          Power of Attorney for Assignments and Further
Assurances

                              Assignors hereby authorize and appoint Assignee
and grant Assignee full power of attorney to execute, in the name of and on
behalf of Assignors where necessary, all such documents as are reasonably
necessary to perfect, affirm, record and maintain title in Assignee, its
successor, assigns or other legal representatives to any of the Assigned Patents
and Assigned Intellectual Property, including all documents necessary to
register in the name of Assignee the assignment of (i) each Assigned Patent in
the appropriate country or countries and, (ii) each trademark, registration and
application and trade name listed in attached Schedule B. Upon the request of
Assignee, Assignors further agree to execute and deliver to Assignee such
additional documents and take such other action as may be reasonably necessary
to continue, secure, defend, register, confirm, evidence and otherwise give full
effect to and to perfect the rights of Assignee under this Technology
Contribution. Assignee shall provide Assignors with contemporaneous copies of
all such documents.

               2.4         Ownership of Improvements and New Developments

                              To the extent that either Encore or Hunt or any of
their respective Affiliates, and employees of or consultants to either Encore or
Hunt or any of their respective Affiliates, creates any improvements or
enhancements to the Assigned Patents and Assigned Intellectual Property, or new
inventions or developments related to the Assigned Patents and Assigned
Intellectual Property or to improvements or enhancements to the Assigned Patents
and Assigned Intellectual Property including but not limited to any innovation,
process or technique that is necessary or useful to the manufacture of
commercial products (collectively “Improvements”), such Improvements, including
patents, applications for patents, continuations, continuations-in-part,
reissues, reexaminations or the like arising therefrom and other Intellectual
Property rights in any of the foregoing, shall be owned by Assignee. Within
thirty (30) days after the discovery of any Improvement, Assignors shall
disclose and deliver to Assignee information sufficient to allow Assignee to
determine whether to file a patent application related to the Improvement. Upon
request of Assignee, Assignors further agree to

3

--------------------------------------------------------------------------------



execute and deliver to Assignee, and cause each of its Affiliates, employees and
consultants to execute and deliver to Assignee, such additional documents and
assignments and take such other action as may be reasonably necessary to allow
Assignee to apply to register, register, continue, secure, defend, confirm,
evidence and otherwise give full effect to and to perfect the rights of Assignee
with respect to Improvements.

3.                REPRESENTATIONS AND WARRANTIES OF ENCORE AND HUNT

Encore and Hunt make the following representations jointly and separately,
except as specifically set forth below:

                              (a)                Encore has all requisite power
and authority to enter into and perform the terms of this Technology
Contribution, the agreements and instruments referred to herein, and the
transactions contemplated hereby and thereby. The execution, delivery and
performance of this Technology Contribution and of the agreements and
instruments called for hereunder, and the consummation of the transactions
contemplated hereby and by such agreements and instruments have been duly and
validly authorized and approved by all necessary action by Encore, including all
necessary board, and if necessary, stockholder, consents. Encore is duly
organized, validly existing and in good standing under the laws of its state of
organization.

                              (b)                This Technology Contribution
constitutes, and upon execution and delivery, each other agreement and
instrument contemplated hereby will constitute, a valid and binding agreement
and obligation of each of Hunt and Encore enforceable against each of them in
accordance with their respective terms. The execution, delivery and performance
by Encore and Hunt of this Technology Contribution and the agreements and
instruments called for hereunder will not require the consent, approval or
authorization of any Person, except, as to Encore, as set forth in subsection
(a) above.

                              (c)                The listing of Assigned Patents
identified on Schedule A hereto includes all patents, patent applications and
patent disclosures that are owned or used by Assignors that relate to the
Business, including the jurisdictions, both domestic and foreign, in which each
such item of Intellectual Property has been issued or registered or in which any
application for such issuance and registration has been filed.

                              (d)                Hunt represents that he has not
transferred ownership of, or granted any options or license in, the Assigned
Patents or the Assigned Intellectual Property to any Person except pursuant to
the Cryotherm License. Encore represents that it has not transferred ownership
of or any other interest in the Cyrotherm License or otherwise transferred its
interest in, or granted any options or sublicenses in the Assigned Patents or
its interest in the Assigned Intellectual Property to any Person. Assignors have
not entered into any agreement to indemnify any other Person against any charge
of

4

--------------------------------------------------------------------------------



infringement of any third party Intellectual Property relating to Assignors’
exploitation of the Assigned Patents or the Assigned Intellectual Property.

                              (e)                Hunt represents that he has
taken all necessary action in all jurisdictions where Hunt reasonably believes
such action is appropriate, both domestic and foreign, to register the Assigned
Patents and the Assigned Intellectual Property and maintain the registration of
the Assigned Patents. Hunt represents that the Assigned Patents are valid and
subsisting, and all necessary registration and maintenance fees in connection
with such Assigned Patents have been paid. There are no actions that must be
taken by Hunt within sixty (60) days of the closing date for the purposes of
maintaining, perfecting, preserving or renewing the Assigned Patents.

                              (f)                To the knowledge of either
Assignor, there is no unauthorized use, disclosure, infringement or
misappropriation of any of the Assigned Patents or Assigned Intellectual
Property, by any third party, including any employee or former employee of
Assignors. The Assigned Patents and Assigned Intellectual Property together
constitute all of the Intellectual Property necessary to exploit the Assigned
Patents and the Assigned Intellectual Property, including the ability to use,
develop, research, manufacture, sell, reproduce, perform, modify, enhance,
distribute, improve, prepare derivative works of, and sublicense, and such
exploitation does not require the use of any Intellectual Property of any other
Person nor payment to any other Person. There are no royalties, fees or other
payments or compensation payable by Assignors to any Person by reason of
Assignor’s ownership, use, sale or disposition of the Assigned Patents and the
Assigned Intellectual Property.

                              (g)                The conduct of the Business and
the use of the Assigned Patents and the Assigned Intellectual Property as
contemplated by the Parties does not infringe any Intellectual Property right of
any third party and no claims are pending or threatened against Assignors by any
Person with respect to the ownership, validity, enforceability, effectiveness or
use of any Assigned Patents and Assigned Intellectual Property.

                              (h)                All current and former
officers, shareholders, directors, employees and material consultants of
Assignors that have contributed to the development of the Assigned Patents and
the Assigned Intellectual Property have executed and delivered to Assignors an
agreement assigning to Assignors any and all Intellectual Property arising from
services performed for Assignors by such Persons. There is no Intellectual
Property developed by a stockholder, director, officer, consultant or employee
of Assignor that is used in the Business that has not been transferred to, and
is not owned free and clear of any liens or Encumbrances by, Assignors. To the
knowledge of Assignors, there is no pending dispute with any current or former
officer, shareholder, director, employee or consultant of Assignors regarding
ownership of the Assigned Patents or the Assigned Intellectual Property.

5

--------------------------------------------------------------------------------

                              (i)                To the extent that any Assigned
Patents or Assigned Intellectual Property have been assigned to Assignors or
developed or created independently or jointly by any Person, other than a
current or former officer, employee or material consultants of Assignors who has
executed and delivered to Assignors an agreement assigning to Assignors any and
all Intellectual Property arising from services performed for Assignors by such
Persons, Assignors have a written agreement with such Person and Assignors
thereby have obtained ownership of, and are the exclusive owners of, all such
Intellectual Property rights therein.

                              (j)                Assignors have entered into
written confidentiality agreements with all third parties having access to
Assignor-owned confidential Intellectual Property that relates to the Business
or confidential Intellectual Property that relates to the Business and was
disclosed by such Assignor to third parties under obligations of confidentiality
in connection with the disclosure to, or use or appropriation by, those third
parties, of Intellectual Property owned by such Assignor that has not otherwise
been made public pursuant to an issued patent.

                              (k)                None of the Assigned Patents or
Assigned Intellectual Property assigned herein was developed by or on behalf of,
or using grants or other subsidies of, any governmental entity or any
university, nor was any government funding, facilities or resources of a
university, college, other educational institution or research center or funding
from third parties was used in the development of such Assigned Patents or
Assigned Intellectual Property.

4.           MISCELLANEOUS

               4.1          Entire Agreement; Amendment

                              This Technology Contribution, including the
attached Schedules and Exhibits constitutes the entire agreements of the
Parties, and supersedes all prior oral or written agreements, commitments or
understandings with respect to the matters expressly provided for in this
Technology Contribution including all prior oral or written agreements,
commitments or understandings between Hunt, Encore and any other Person or any
combination thereof (including, but not limited to, any affiliate of Hunt or
affiliate of Encore or, as to Encore, any predecessor entity). No amendment,
modification or discharge of this Technology Contribution shall be valid or
binding unless set forth in writing and duly executed and delivered by the Party
against whom enforcement of the amendment, modification, or discharge is sought.

               4.2          Severability

                              If any part of any provision of this Technology
Contribution shall be held invalid or unenforceable in any respect by a court of
competent jurisdiction or a qualified

6

--------------------------------------------------------------------------------

arbitrator or other person involved any dispute resolution procedure applicable
to the Parties, such part shall be ineffective to the extent of such invalidity
or unenforceability only, without in any way affecting the remaining parts of
such provision or the remaining provisions of this Technology Contribution.

               4.3          Governing Law

                              This Technology Contribution, the rights and
obligations of the Parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Delaware (excluding the choice of law rules thereof).

               4.4          Notices

                              All notices, demands, requests, or other
communications that may be or are required to be given, served, or sent by any
Party to another Party pursuant to this Technology Contribution shall be in
writing and shall be hand delivered, faxed, sent by overnight courier or mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

  Notice to Encore:  Encore Clean Energy, Inc.      Suite 610, 375 Water Street 
    Vancouver, BC      Canada V6B 5C6      Attention: Dan Hunter      Facsimile:
(604) 801-5575      Email: dhunter@encorecleanenergy.com          With a copy
to:  Monahan & Biagi, PLLC      701 Fifth Avenue      Suite 2800      Seattle,
WA 98104-7003      Attention: James F. Biagi, Jr.      Facsimile: (206)
587-5710      Email: JBiagi@MonahanBiagi.com          Notice to Hunt:  Robert
Hunt      23707 Redfish Lane     Pass Christian, MS 39571      Facsimile: (228)
452-0972      Email: huntband@direcway.com 

7

--------------------------------------------------------------------------------


  Notice to Company: World, Wind and Water Energy LLC      c/o Encore Clean
Energy, Inc.      Suite 610, 375 Water Street      Vancouver, BC      Canada V6B
5C6      Attention: Dan Hunter      Facsimile: (604) 801-5575      Email:
dhunter@encorecleanenergy.com          With copies to:  The Abell Foundation,
Inc.      Suite 2300      111 S. Calvert Street     Baltimore, MD 21202-6174   
  Attention: Eileen O’Rourke      Facsimile: 410-539-6579      Email:
orourke@abell.org            Hogan & Hartson L.L.P.      111 South Calvert
Street      Suite 1600      Baltimore, MD 21202-6191      Attn: Nancy D. O’Neil 
    Fax: (410) 539-6981     Email: ndoneil@hhlaw.com 


                              Each Party may designate by notice in writing
(given in accordance with the terms hereof) a new address to which any notice,
demand, request or communication may therefore be so given, served or sent. Each
notice, demand, request, or communication that shall be hand delivered, faxed,
sent, or mailed, in the manner described above, shall be deemed sufficiently
given, served, sent, received or delivered for all purposes at such time as it
is delivered to the addressee (with the return receipt or the delivery receipt
or a facsimile confirmation being deemed conclusive, but not exclusive, evidence
of such delivery) or at such time as delivery is refused by the addressee upon
presentation.

               4.5          Headings

                              Section headings contained in this Technology
Contribution are inserted for convenience of reference only, shall not be deemed
to be a part of this Technology Contribution for any purpose, and shall not in
any way define or affect the meaning, construction or scope of any of the
provisions hereof.

8

--------------------------------------------------------------------------------

               4.6          Execution in Counterparts

                              This Technology Contribution may be executed in
counterparts, each of which shall be deemed an original.

               4.7          Relationship of the Parties

                              No Party shall have any power or express or
implied right or authority to assume or create any obligations on behalf of or
in the name of any other Party or to bind the other Party in any manner
whatsoever, including to any other contract, agreement or undertaking with any
third party.

               4.8          Remedies

                              The Parties’ rights and remedies pursuant to this
Technology Contribution shall, subject to the provisions hereof, be cumulative
and nonexclusive of any other rights and remedies which they may have pursuant
to any other agreement, by operation of law, or otherwise.

9

--------------------------------------------------------------------------------

                              IN WITNESS WHEREOF, the Parties hereto have duly
executed this Technology Contribution, or have caused this Technology
Contribution to be duly executed on their behalf, and delivered to the other
Party as of the day and year first above written.

  ASSIGNORS:                ENCORE CLEAN ENERGY, INC.                By: 
/signed/ Dan Hunter      Name: Dan Hunter      Title: Chief Executive Officer   
            ROBERT D. HUNT          /signed/ Robert D. Hunt               
ASSIGNEE:          WORLD, WIND AND WATER ENERGY LLC                By:  /signed/
Dan Hunter      Name: Dan Hunter      Title: President 


10

[Signature Page to Technology Contribution Agreement]

--------------------------------------------------------------------------------

SCHEDULE A to IP Contribution Agreement – ASSIGNED PATENTS

Owner of Record: Robert D. Hunt:

Issued Patents

None.

Owner of Record: Robert D. Hunt:

Patent Applications

U.S. Provisional Application Number 60/452,119 titled, “Hydraulic or pneumatical
sail mechanism -- Improved method of power generation, refrigeration, pumping,
and compression from wind energy, wave energy, or water current energy, via the
use of sails constructed of electronically controlled rotatable and extendable
shutters to reduce drag and to increase power” dated March 6, 2003.

U.S. Provisional Application Number 60/500,362 titled, “Self-Actuated Horizontal
Wind Shutters For a Vertical Axis Wind Turbine” dated September 3, 2003.

International Application Number PCT/US2004/007369 titled, “Hybrid Wind and
Solar Powered Turbine; Hydro-Turbine; Air Compressor; Hydraulic Pump; Air or
Hydro-Propeller, having Pivotable Shutters on a Rotating Disk” dated March 8,
2004 and priority date March 6, 2003.

A-1

--------------------------------------------------------------------------------

SCHEDULE B to IP Contribution Agreement

INTELLECTUAL PROPERTY

All drawings, specifications, analyses, data and other documentation for the
prototype of the low-speed wind turbine as described in the Assigned Patents and
any existing prototype(s), which shall be delivered to Assignee. Any material
packing and shipping costs shall be paid by Assignee. Assignors may keep copies
of such documentation for their reference.

B-1

--------------------------------------------------------------------------------

EXHIBIT 1

IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE
PATENT ASSIGNMENT

                              WHEREAS, Robert D. Hunt, an individual residing at
23707 Redfish Lane, Pass Christian, Mississippi 39571 (“Assignor”), is the sole
owner of the entire right, title and interest in, to, and under the patents
listed on the attached Schedule 1 (the “Patents”); and

                              WHEREAS, World, Wind and Water Energy LLC, a
Delaware limited liability company, with offices at c/o Encore Clean Energy,
Inc., Suite 610, 375 Water Street, Vancouver, BC, Canada V6B 5C6 (the
“Assignee”), is desirous of obtaining the entire right, title and interest in,
to and under said Patents;

                              NOW, THEREFORE, for good and valuable
consideration, the receipt of which is hereby acknowledged, Assignor hereby
assigns and transfers to Assignee, its successors and assigns, all of Assignor’s
right, title and interest in, to and under the Patents, as well as all
divisions, renewals and continuations thereof, and all Letters Patent of the
United States which may be granted thereon and all reissues and extensions
thereof, and all applications for Letters Patent which may hereafter be filed
for inventions embodied by the Patents in any country or countries foreign to
the United States, and all Letters Patent which may be granted for said
inventions embodied by the Patents in any country or countries foreign to the
United States and all extensions, renewals and reissues thereof and all rights
of priority in any such country or countries based upon the filing of the
Patents in the United States which are created by any law, treaty or
international convention (all of which shall be included in the term “Patents”);
and I hereby authorize and request the Commissioner of Patents of the United
States, and any Official of any country or countries foreign to the United
States, whose duty it is to issue patents on any such applications as aforesaid,
to issue all Letters Patent for said inventions to Assignee, its successors and
assigns, in accordance with the terms of this instrument.

                              AND Assignor does hereby covenant that it has full
right to convey the entire interest herein assigned, and that Assignor has not
executed, and will not execute, any agreement in conflict herewith.

                              AND Assignor does further hereby covenant and
agree that it will communicate to Assignee, its successors and assigns, any
facts known to it respecting the Patents, and testify in any legal proceeding,
sign all lawful papers, execute all divisional, continuing and reissue
applications, make all rightful oaths and generally do everything possible to
aid said Assignee, its successors and assigns, to obtain and enforce any
attendant rights in all countries.

1

--------------------------------------------------------------------------------

EXHIBIT 1 to INTELLECTUAL PROPERTY AGREEMENT

                              IN WITNESS WHEREOF, Assignor has caused this
instrument to be signed by a duly authorized corporate officer and its corporate
seal to be affixed, as of this _____ day of January, 2005.

  ASSIGNOR:        ROBERT D. HUNT                 


2

--------------------------------------------------------------------------------

EXHIBIT 1 to INTELLECTUAL PROPERTY AGREEMENT

SCHEDULE 1 to PATENT ASSIGNMENT

Owner of Record: Robert D. Hunt:

Issued Patents

None.

Owner of Record: Robert D. Hunt:

Patent Applications

U.S. Provisional Application Number 60/452,119 titled, “Hydraulic or pneumatical
sail mechanism -- Improved method of power generation, refrigeration, pumping,
and compression from wind energy, wave energy, or water current energy, via the
use of sails constructed of electronically controlled rotatable and extendable
shutters to reduce drag and to increase power” dated March 6, 2003.

U.S. Provisional Application Number 60/500,362 titled, “Self-Actuated Horizontal
Wind Shutters For a Vertical Axis Wind Turbine” dated September 3, 2003.

International Application Number PCT/US2004/007369 titled, “Hybrid Wind and
Solar Powered Turbine; Hydro-Turbine; Air Compressor; Hydraulic Pump; Air or
Hydro-Propeller, having Pivotable Shutters on a Rotating Disk” dated March 8,
2004 and priority date March 6, 2003.

3

--------------------------------------------------------------------------------

EXHIBIT 1 to INTELLECTUAL PROPERTY AGREEMENT

ACKNOWLEDGEMENT

STATE OF    )        )  ss  COUNTY OF    )   


                              On this ____ day of January, 2005 before me
personally appeared Robert D. Hunt, to me personally known, who, being duly
sworn, did say that he/she is the ___________________________ of Assignor and
that he duly executed the foregoing instrument and that said individual
acknowledged said instrument to be his free act and deed of Assignor.


__________________________________
Notary Public

My commission expires:

 

4

--------------------------------------------------------------------------------